DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendments and arguments filed on 9/24/2021 are acknowledged and have been fully considered.  Claims 1 and 3-15 are now pending.  Claims 2 is canceled; claims 1, 3-6, and 12 are amended; no claims are withdrawn; no claims are new.
Claims 1 and 3-15 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Travkina et al. (US 2009/0087397, of record) in view of Yanagase (JP2005187782)
Travkina et al. teaches mascara compositions (see abstract). Travkina et al. teaches that the composition in an oil-in-water emulsion (i.e. water based, see [0006]). Travkina et al. teaches a composition which contain iron oxide black (an inorganic pigment), polyvinylpyrrolidone (at least one water-soluble dispersant), and sodium polyaspartate (see Example 1 and 3).  Travkina et al. teaches that the composition can include any cosmetically acceptable colorant (e.g. pigment) typically employed in mascara compositions (see [0039]).

Yanagase teaches a pearly tone glossy pigment which is iron oxide and/or titanium dioxide on the surface of a scale-shaped glass base substrate (i.e. at least one powder providing pearlescence selected from the group consisting of a glass powder coated with a metal oxide, see abstract). Yanagase teaches that other components may be blended, including pigments such as iron oxide black. Yanagase teaches an emulsified mascara with 65% by weight of water (i.e. water-based) and 3% by weight of the pearl-like luster pigment (see Example 12).
Regarding claim 1, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the pearly tone glossy pigment which is iron oxide and/or titanium dioxide on the surface of a scale-shaped glass base substrate (i.e. at least one powder providing pearlescence selected from the group consisting of a glass powder coated with a metal oxide) taught by Yanagase into the mascara composition of Travkina et al.  One would be motivated to do so with a reasonable expectation of success as Travkina et al. teaches that the composition can include any cosmetically acceptable colorant (e.g. pigment) typically employed in mascara compositions, and Yanagase teaches that the pearly tone glossy pigment can be utilized in a similar water-based emulsion mascara.
Regarding claim 3, Travkina et al. teaches 0.1 and 0.2% by weight sodium polyaspartate, 1% and 2% by weight polyvinylpyrrolidone (at least one water-soluble dispersant), and 8 and 10% by weight iron oxide black (see Examples 1 and 3).  It prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, a person of ordinary skill in the art would expect 0.2% by weight sodium polyaspartate to have the same properties as 0.3% by weight sodium polyaspartate.
Regarding claim 4, 0.2% by weight sodium polyaspartate, 2% by weight polyvinylpyrrolidone (at least one water-soluble dispersant), 10% by weight iron oxide black, and 3% by weight of the pearl-like luster pigment read on 7 parts by mass sodium polyaspartate, 67 parts by mass polyvinylpyrrolidone (at least one water-soluble dispersant) and 333 parts by mass iron oxide black per 100 parts by mass of the powder providing pearlescence.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, a person of ordinary skill in the art would expect 0.2% by weight sodium polyaspartate (7 parts) to have the same properties as 0.3% by weight sodium polyaspartate (10 parts).
Regarding claim 5, 10% by weight iron oxide black, and 3% by weight of the pearl-like luster pigment read on 333 parts by mass iron oxide black per 100 parts by 
Regarding claim 8, Travkina et al. teaches 0.1 and 0.2% by weight sodium polyaspartate and 1% and 2% by weight polyvinylpyrrolidone (at least one water-soluble dispersant, see Examples 1 and 3), which reads on a ratio of sodium polyaspartate to the water-soluble dispersant of 0.1 (0.1:1).
Regarding claim 12, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add 3% by weight of the pearl-like luster pigment as taught by Yanagase to the mascara of Travkina et al. and thus arrive at a 4 or 5% by mass of the pearl-like luster pigment and water-soluble dispersant.  One would be motivated to do so with a reasonable expectation of success as Yanagase teaches a mascara with 3% by weight of the pearl-like luster pigment and teaches that it is excellent in glitter.  

Claims 1, 5-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Aota (US 2005/0002881, of record) in view of Nagano (JP2007153744, of record).
Aota teaches a pigment dispersion for a cosmetic which comprises black iron oxide, red iron oxide, and Iron Blue (see abstract).  Aota teaches that the dispersion can be used as a pen type cosmetic (see abstract) and specifically teaches a water type eyeliner that is filled in a pen type container (see [0006]).  Aota teaches that that using polyaspartic acid and/or its salts as anionic type dispersing agent, compared to when other anionic type dispersing agent is used, the viscosity of the dispersion system drops strikingly, allowing for a good dispersion is possible even with high concentration of 
Aota does not teach at least one powder providing pearlescence selected from the group consisting of a glass powder coated with a metal or a metal oxide, an aluminum powder, and a resin film.
Nagano teaches a water-based eyeliner composition which contains carbon black and a glitter pigment (see abstract).  Nagano teaches that emulsifier type eye liners prevent the precipitation of glittering pigments. Nagano teaches that the composition includes a glitter pigment, and teaches that the glitter pigment can be selected from a group which includes metal coated glass powder, titanium oxide coated glass powder, polyethylene terephthalate / aluminum / epoxy laminated powder (i.e. a resin film powder coated with a metal), polyethylene terephthalate / silver / epoxy laminated powder (i.e. a resin film powder coated with a metal), polyethylene terephthalate / polyolefin laminated film powder, and polyethylene terephthalate / polymethyl methacrylate laminated film powder. Nagano teaches that the glitter pigment can be present in an amount of 0.01 to 40% by weight of the cosmetic. Nagano teaches the alkyl acrylate copolymer emulsion can be methacrylic acid based, and is present at 0.1 to 40% by weight of the cosmetic. Nagano teaches that inorganic powders, glitter powders, organic powders, pigment powders, composite powders and the like can be 
Regarding claim 1, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a metal coated glass powder, titanium oxide coated glass powder or a resin film powder coated with a metal as taught by Nagano in the composition of Aota.  One would be motivated to do so with a reasonable expectation of success as Nagano teaches a similar water based eyeliner composition with a glitter pigment, and teaches that utilize a metal coated glass powder, titanium oxide coated glass powder, and resin film powder coated with metal particles can be successfully combined in a water based eyeliner composition.    
Regarding claim 5, Nagano teaches that the glitter pigment can be present in an amount of 0.01 to 40% by weight of the cosmetic.  Aota teaches an example with 10 parts black oxide of iron, 6.8 parts red oxide of iron, and 7.2 parts Prussian Blue (see [0049]), which reads respectively on 10,000 to 25 parts black oxide of iron, 6,800 to 17 parts red oxide of iron, and 7,200 to 18 parts Prussian Blue when the glitter pigment is present at 0.1 to 40% by weight.  Alternatively, the sum of the at least one inorganic pigment in that case would be 24,000 to 60 parts per 100 parts over the range of the glitter pigment of Nagano.  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 6, Nagano teaches that the glitter pigment can be present in an amount of 0.01 to 40% by weight of the cosmetic.  Aota teaches an example with 7.2 parts Prussian Blue (see [0049]), which and 7,200 to 18 parts Prussian Blue when the glitter pigment is present at 0.1 to 40% by weight.  MPEP 2144.05 states that "[i]n the prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Regarding claim 7, Aota teaches that the viscosity is not more than 20 mPa·s (see [0006]).
Regarding claim 9, Aota teaches that the pigment dispersion may include a polymer emulsion (see [0036]). Regarding the limitation “film-forming”, Aota teaches that the emulsion is an alkyl acrylate copolymer emulsion, and the instant specification teaches that examples of film-forming polymer emulsions include alkyl acrylate copolymer emulsions (see [0086]).
Regarding claim 10, Aota teaches an example with 9% by weight of a polymer emulsion (see [0053]).  Regarding the limitation “film-forming”, Aota teaches that the emulsion is an alkyl acrylate copolymer emulsion, and the instant specification teaches that examples of film-forming polymer emulsions include alkyl acrylate copolymer emulsions (see [0086]).
Regarding claim 11, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a metal coated glass powder, titanium oxide coated glass powder or a resin film powder coated with a metal and carbon black as taught by Nagano in the composition of Aota.  One would be motivated to do so with a reasonable expectation of success as Nagano teaches a similar water based eyeliner composition with a glitter pigment, and teaches that utilize a metal coated glass powder, titanium oxide coated glass powder, and resin film powder coated with metal particles can be successfully combined in a water based eyeliner .   

Claims 1 and 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over Aota (US 2005/0002881, of record) and Nagano (JP2007153744, of record), further in view of Nakamura et al. (US 2019/0298034, of record).
The teachings of Aota and Nagano have been set forth above.
Aota and Nagano do not teach 0.5 to 5% by mass of the water-soluble dispersant.  Aota and Nagano do not teach a cosmetic storing part accommodating the water-based liquid cosmetic and an applicator joined to the cosmetic storing part and comprising a brush, a felt tip, or an urethane tip.
Nakamura et al. teaches a cosmetic applicator having an applying part at the tip end and a container containing liquid cosmetic to be applied through the applying part (see abstract).  Nakamura et al. teaches that the applicator is an eyeliner or an eyebrow liner (see [0001]). Nakamura et al. teaches that the composition includes at least a dye or an inorganic pigment (see [0077]).   Nakamura et al. teaches that the inorganic pigment can be selected from a group which includes black iron oxide yellow iron oxide, titanium black, Prussian blue, or titanium oxide (see [0078]). Nakamura et al. teaches a liquid cosmetic with carbon black and sodium polyaspartate (see [0094]).  Nakamura et al. teaches the viscosity at a temperature of 25°C is in a range of 1.5 mPa·s to 70 mPa·s (see [0080]).  Nakamura et al. specifically teaches an example where the viscosity at 25° C. is 22 mPa·s and teaches that the composition includes pigments, including carbon black, sodium polyasparate, and 2.4% by weight of a thickener (see [0094]).  Nakamura et al. teaches a cosmetic applicator with a an applying part at a tip 
    PNG
    media_image1.png
    458
    504
    media_image1.png
    Greyscale
Further, while Nakamura et al. does not specifically use the term “automatic pen”, Nakamura et al. teaches a liquid cosmetic in the cosmetic applicator shown in Figure 1, which reasonably reads on an automatic pen.  Nakamura et al. teaches an eyeliner (see [0001]).
Regarding claim 3, it is noted that Aota teaches an example with a mixture of pigments, including 10 parts black oxide or iron, 6.8 parts red oxide of iron, and 7.2 parts Prussian blue and 1.5 parts sodium polyaspartate (see [0049]), and further teaches that the composition can include a thickener, such as polyvinyl alcohol and prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Note that the claim only requires “a content of the inorganic pigment” not the total content, thus any of the three inorganic pigments disclosed by Aota meet the required range as claimed.
Regarding claim 4, with 0.1 to 40% by weight of the cosmetic as 100 parts by mass, there would be 3.75 to 1500 parts sodium polyaspartate,  6 to 2400 of the thickener/dispersant, and 18 to 7200 parts of the inorganic pigment. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Note that the claim only requires “a content of the inorganic pigment” not the total content, thus any of the three inorganic pigments disclosed by Aota meet the required range as claimed.
prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 12, 0.1 to 40% by weight of the glitter pigment and 2.4% by weight of thickener read on a total of 0.5 to 20% by mass of the pearl-like luster pigment and water-soluble dispersant.
Regarding claims 13-15, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a cosmetic applicator as taught by Nakamura et al. with the composition of Aota and Nagano.  One would be motivated to do so with a reasonable expectation of success as Nakamura et al. teaches a similar water based composition with the same viscosity range in the cosmetic applicator and Aota teaches that the composition is to be used in a pen type container as an eyeliner. Further, while Nakamura et al. does not specifically use the term “automatic pen”, Nakamura et al. teaches a liquid cosmetic in the cosmetic applicator shown in Figure 1, which reasonably reads on an automatic pen.  

Response to Arguments
Applicant's arguments filed 9/24/2021 have been fully considered but they are not persuasive in view of the modified grounds of rejection set forth above as necessitated by amendment. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/           Primary Examiner, Art Unit 1611